an Exploration Stage Company Consolidated Financial Statements April 30, 2009 and 2008 REPORT OF MANAGEMENT To the Shareholders of MegaWest Energy Corp. The preparation and presentation of the consolidated financial statements and Management’s Discussion and Analysis (MD&A) are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles.Financial statements, by nature, are not precise since they include certain amounts based upon estimates and judgments.When alternative methods exist, management has chosen those it deems to be the most appropriate in the circumstances. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements.The Board carries out its responsibility principally through its Audit Committee. The Audit Committee is appointed by the Board of Directors and consists of a majority of independent, non-management directors.The Audit Committee meets at least four times a year with management and meets independently with the external auditors and as a group to review any significant accounting, internal control and auditing matters in accordance with the terms of the Audit Committee charter.The Audit Committee reviews the consolidated financial statements before they are submitted to the Board of Directors for approval.The external auditors have free access to the Audit Committee without obtaining prior management approval. Management is responsible for establishing and maintaining adequate internal control over financial reporting. /s/ R. William Thornton/s/ F. George Orr R. William ThorntonF.
